DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park Chul (KR 10-2008-0022698) in view of Chang et al. (USPG Pub No. 2019/0324267), hereinafter “Chang”.
Regarding claim 1, Park Chul discloses a lens (see Fig. 2), comprising: an optical portion (201) located at a central position (see Fig. 2); a bearing portion surrounding the optical portion (see annotated Fig. 2 below); and a reinforcing portion (202) embedded in the bearing portion and configured to reinforce the bearing portion (see Fig. 2); the bearing portion comprises an object-side surface close to an object side and an image-side surface opposite to the object-side surface (see Fig. 2); and the reinforcing portion (202) is located between the object-side surface and the image-side surface in a direction parallel with an optical axis (see Fig. 2). Park 

    PNG
    media_image1.png
    603
    537
    media_image1.png
    Greyscale


Regarding claim 3, Park Chul further discloses wherein the reinforcing portion (202) comprises a first surface, a second surface, an inner side surface and an outer side surface (see Fig. 2(a)); the first surface and the second surface are opposite to each other in a direction of the optical axis; the inner side surface and the outer side surface connect the first surface with the second surface (see Fig. 2(a)); and the outer side surface is recessed (203) from the peripheral surface towards the optical axis (see Fig. 2).
Regarding claim 4, Park Chul further discloses wherein the reinforcing portion (202) has equal distances to the object-side surface and the image-side surface in a direction parallel with the optical axis (see Fig. 2(a)).
Regarding claim 5, Park Chul further discloses wherein the reinforcing portion (202) is made of a metal material (Page 6, Line 9 of translation).
Regarding claim 6, Park Chul further discloses wherein the bearing portion and the reinforcing portion (202) are formed into one piece (Page 6, Lines 12-16 of translation).
Regarding claim 7, Park Chul further discloses a lens module, comprising the lens as described in claim 1 (Abstract).

Regarding claim 9, Park Chul discloses further comprising: a lens barrel having a receiving space (Page 6, Lines 4-5 – it is inherent for the barrel or body, in which the fastening occurs, to have a receiving space); and an optical assembly received in the receiving space (Page 6, Lines 4-5). Park Chul and Chang teach a lens as is set forth above for claim 7, Chang further discloses wherein the optical assembly comprises a first lens close to the object side (see Figs. 18, 19), a second lens provided at an image side of the first lens (see Figs. 18, 19), a light-blocking plate provided at an image side of the second lens (see Figs. 18, 19, Paragraphs 49, 54, 95-98), a fourth lens provided at an image side of the light-blocking plate (see Figs. 18, 19, Paragraphs 49, 54, 95-98), and the lens provided between the second lens and the light-blocking plate (see Figs. 18, 19, Paragraphs 49, 54, 95-98). It would have been obvious to provide the lens of Park Chul with the teachings of Chang for the same reasons as previously stated above for claim 1. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            5/20/2021